On Motion for Rehearing. Opinion filed May 21, 1898. Bunn, C. J. The language of the bill of exceptions, touching the non-admission of the evidence offered, is as follows, to-wit: “Defendant here offers to prove by witness Weatherby* that in November and December, 1893, and in January and February, 1894, he, as the agent of Landes, had printed and distributed along the line of the St. Louis Southwestern Railway Co. from New Lewisville, Ark., and beyond, and along the line of the Shreveport branch, south of New Lewisville, to Shreveport, and had, during these months, at several times mailed to the A. J. Niemeyer Lumber Co., postage prepaid, directed to said company at Waldo, Ark., printed circulars, stating in brief the substance of the contract between H. L. Landes and the Central Coal & Coke Co., introduced in evidence, which circulars specifically set out the condition of said contract, that the Central Coal & Coke Co. agreed to receive no ties nor make any contract to purchase any other in the territory from New Lewisville, Ark., to Shreveport, La., along the line of the St. Louis Southwestern Railway Co. from the 1st of November, 1893, to the 31st October, 1894.” And “plaintiff objected to the introduction of this testimony, which objection was sustained, and the plaintiff [meaning the defendant] then and there excepted to the ruling and judgment of- the court, sustaining plaintiff’s objection to the introduction of said testimony and in excluding said testimony.” The language of the objection is general, without spcifying the ground of objection; as is also the language of the court in sustaining the same. All that portion of the proffered testimony of Weatherby, except the contents of the printed circulars, was admissible at all events, even under the strictest rule the plaintiff could appeal to, since, of itself, the whole of the proffered testimony was relevant and competent, if properly adduced. A wholesale rejection of it was therefore improper, in any view we may take of the question. And, so, in our opinion heretofore rendered in the case, we said: “The object of the testimony offered was to show that the plaintiff-had notice of the nature of the contract between defendant and Landes before it sold the ties to the latter. This, we think, was germane to the issue involved, and should have been admitted, as throwing light upon the question concerning which the testimony was quite indefinite and uncertain, to say the most of it. If the plaintiff had notice, before it sold to Landes, that he was purchasing really on his own account, or had such information as to put it on inquiry as to that fact, the giving of such notice to it was certainly material, under the circumstances of this case, since the evidence of Landes’ alleged agency was somewhat uncertain, according to Niemeyer’s own testimony.” A correction of this decision is asked on the following ground set up in the motion for rehearing, to-wit: “That the court has misconceived the records and rulings of the Miller circuit court, in this, this court seems to have decided and reversed this cause solely upon the exclusion of the evidence of witness, T. B. Weatherby, on the point of his evidence as to certain printed circulars which had been mailed by one H. L. Landes, holding that the proof was material. The Miller circuit court excluded this evidence solely upon the ground that the defendant offered parol testimony as to the contents of the printed circular, and this proof was not competent, as the •printed circular itself was best evidence, and upon this ground the testimony was objected to, and the same was excluded by the court.” The bill of exceptions failed to disclose to us that the sole and only ground of objection, and of the ruling sustaining the same, was that parol evidence was not competent to prove the contents of the circular; nor, indeed, does the bill of exceptions fairly declare what were the grounds of objection. As stated above, there were other items of the proffered testimony, not subject to the general rule governing the admission of writings in evidence. The objection to the evidence — to that which was competent and to that which was incompetent — was general, and reached only its relevancy and competency, and not the sufficiency of the foundation laid for its introduction; while the court might have properly sustained the objection to so much of the evidence as was offered to show the contents of the notice or circular, because parol testimony was not competent for that purpose until a sufficient foundation was laid, yet it appears (from the exclusion of all the testimony offered — the competent and the incompetent — upon the general objection) that it did not do so, but excluded it upon the ground that the whole of it was irrelevant and incompetent for any purpose, and not because of an insufficient foundation. Upon that view we held, in the opinion heretofore delivered, and now hold, that the court erred in excluding the testimony. The motion is therefore overruled